By supplemental transcript, appellant brings forward a bill of exceptions taken to the action of the court in overruling the motion for new trial. This bill, however, cannot be considered for the reason that it was not filed during the term of court at which the trial took place. Since the rendition of the Black case, 41 Tex.Crim. Rep., the decisions of this court have been frequent and uniform to the effect that to warrant a review of the action of the court in overruling the motion for new trial in which it is averred that the jury has been guilty of misconduct, that the evidence supporting the motion must, by statement of facts or bill of exceptions, be put into the record during the term at which the trial takes place. See Reyes v. State, 81 Tex.Crim. Rep.; Ferguson v. State, 95 Tex.Crim. Rep.; also numerous cases following the Black case, supra, cited in Shepard's Texas Citations, 3rd Ed., p. 356. See also Harcrow v. State, 97 Tex.Crim.
 *Page 498 
Rep. 274, and other cases listed in Shepard's Texas Citations, Supplement, Nov. 1925.
The motion for rehearing is overruled.
Overruled.